Citation Nr: 0531080	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for a stomach condition.

In February 2005, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In February 2005, the Board remanded the veteran's appeal to 
the RO to obtain a VA examination by a physician for an 
opinion as to whether the veteran's current stomach condition 
is related to his service.  However, as the veteran's service 
representative notes, the July 2005 VA examination was 
conducted by a nurse practitioner.  As such, the Board finds 
that it is compelled to remand this appeal to the RO for a VA 
examination by a physician to render an opinion as to whether 
the veteran's current stomach condition is related to his 
service.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Id. at 271.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician to 
determine the nature and etiology of the 
claimed stomach condition.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the physician's 
report.

Based upon the examination results and 
the review of the claims folders, the 
physician should answer the following 
questions with respect to any currently 
present stomach condition:

Is it at least as likely as not that 
a stomach condition was present in 
service and if so, did the condition 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?

With respect to any such condition 
that the physician believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present stomach condition which the 
physician believes was not present 
during military service, is it at 
least as likely as not that the 
condition is etiologically related 
to the veteran's military service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

